Exhibit 10.4

Artius Acquisition Inc.

3 Columbus Circle, Suite 2215

New York, New York 10019

July 2, 2020

Artius Management LLC

3 Columbus Circle, Suite 2215

New York, New York 10019

Re: Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement by and between Artius Acquisition Inc., a Cayman Islands
exempted company (the “Company”) and Artius Management LLC (the “Services
Provider”), dated as of the date hereof (the “Agreement”), will confirm our
agreement that, commencing on the date that securities of the Company are first
listed on the Nasdaq Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the U.S. Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

  1.

The Services Provider (and/or any of its affiliates designated by the Services
Provider) shall make available to the Company, at the address of the Services
Provider referred to above (or any successor location or other existing office
locations of the Services Provider or any of its affiliates), website support,
office space, accounting and bookkeeping services, IT support, professional,
secretarial and administrative services as may be reasonably requested by the
Company. In exchange therefor, the Company shall pay to the Services Provider,
on the first day of each month, the sum of $25,000 per month commencing on the
Listing Date and continuing monthly thereafter until the Termination Date;

 

  2.

The Company will reimburse the Services Provider for any out-of-pocket expenses
incurred in connection with activities conducted on behalf of the Company,
including activities related to identifying potential target businesses and
performing due diligence on suitable business combinations (including travel and
other related expenses); and

 

  3.

The Services Provider hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind or nature whatsoever (each, a
“Claim”) in or to, and any and all right to seek payment of any amounts due to
it out of, the trust account established for the benefit of the public
shareholders of the Company and into which substantially all of the proceeds of
the Company’s initial public offering will be deposited (the “Trust Account”),
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, this Agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.



--------------------------------------------------------------------------------

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that the Services Provider may assign this Agreement or
any of its rights, interests, or obligations hereunder to an affiliate without
the prior written approval of the Company. Any purported assignment in violation
of this paragraph shall be void and ineffectual and shall not operate to
transfer or assign any interest or title to the purported assignee.

This Agreement constitutes the entire relationship of the parties hereto with
respect to the subject matter described herein and any litigation between the
parties (whether grounded in contract, tort, statute, law or equity) shall be
governed by, and interpreted pursuant to, the laws of the State of New York.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, ARTIUS ACQUISITION INC. By:  

/s/ Boon Sim

  Name: Boon Sim   Title: CEO

 

AGREED TO AND ACCEPTED BY: ARTIUS MANAGEMENT LLC By:  

/s/ Boon Sim

  Name: Boon Sim   Title: Managing Partner

 

[Signature Page to Administrative Services Agreement]